SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 21, 2007 ­ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 001-13638 13-3711775 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 417 Fifth Avenue, New York, New York 10016 (Address of principal executive offices) (Zip code) (212) 576-4000 (Registrant's telephone number, including area code) (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. As of August 21, 2007, the Registrant, its wholly owned subsidiary, Marvel Characters, Inc. and HSBC Bank USA, National Association (“HSBC”) entered into Amendment No. 5 and Reaffirmation Agreement (“Amendment No. 5”).Amendment No. 5 amends the Registrant’s corporate credit facility with HSBC, is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description 10.1 Amendment No. 5 and Reaffirmation Agreement dated as of August 21, 2007 by and among the Registrant, Marvel Characters, Inc. and HSBC Bank USA, National Association. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARVEL ENTERTAINMENT, INC. By:/s/ Kenneth P. West Name:Kenneth P. West Title:Executive Vice President and Chief Financial Officer Date: August 27, 2007 EXHIBIT INDEX Exhibit No. Description 10.1 Amendment No. 5 and Reaffirmation Agreement dated as of August 21, 2007 by and among the Registrant, Marvel Characters, Inc. and HSBC Bank USA, National Association.
